 



SECURITIES PURCHASE AGREEMENT
LAURUS MASTER FUND, LTD.
and
DIGITAL RECORDERS, INC.
TWINVISION OF NORTH AMERICA, INC.
DIGITAL AUDIO CORPORATION
AND
ROBINSON-TURNEY INTERNATIONAL, INC.
Dated: April 28, 2006

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page 1   Agreement to Sell and Purchase     1  
 
                2   Fees and Warrant. On the Closing Date:     1  
 
                3   Closing, Delivery and Payment     2  
 
  3.1   Closing     2  
 
  3.2   Delivery     2  
 
                4   Representations and Warranties of the Company     2  
 
  4.1   Organization, Good Standing and Qualification     2  
 
  4.2   Subsidiaries        
 
  4.3   Capitalization; Voting Rights     3  
 
  4.4   Authorization; Binding Obligations     4  
 
  4.5   Liabilities        
 
  4.6   Agreements; Action        
 
  4.7   Obligations to Related Parties        
 
  4.8   Changes        
 
  4.9   Title to Properties and Assets; Liens, Etc.        
 
  4.10   Intellectual Property        
 
  4.11   Compliance with Other Instruments     4  
 
  4.12   Litigation        
 
  4.13   Tax Returns and Payments        
 
  4.14   Employees        
 
  4.15   Registration Rights and Voting Rights        
 
  4.16   Compliance with Laws; Permits        
 
  4.17   Environmental and Safety Laws        
 
  4.18   Valid Offering     4  
 
  4.19   Full Disclosure     4  
 
  4.20   Insurance        
 
  4.21   SEC Reports        
 
  4.22   Listing        
 
  4.23   No Integrated Offering     5  
 
  4.24   Stop Transfer     5  
 
  4.25   Dilution     5  
 
  4.26   Patriot Act        
 
  4.27   ERISA        
 
                5   Representations and Warranties of the Purchaser     5  
 
  5.1   No Shorting     5  
 
  5.2   Requisite Power and Authority     5  
 
  5.3   Investment Representations     6  
 
  5.4   The Purchaser Bears Economic Risk     6  
 
  5.5   Acquisition for Own Account     6  
 
  5.6   The Purchaser Can Protect Its Interest     6  
 
  5.7   Accredited Investor     7  
 
  5.8   Legends     7  

i



--------------------------------------------------------------------------------



 



                              Page 6   Covenants of the Company     7  
 
  6.1   Stop-Orders        
 
  6.2   Listing     7  
 
  6.3   Market Regulations        
 
  6.4   Reporting Requirements        
 
  6.5   Use of Funds     8  
 
  6.6   Access to Facilities        
 
  6.7   Taxes        
 
  6.8   Insurance        
 
  6.9   Intellectual Property        
 
  6.10   Properties        
 
  6.11   Confidentiality     8  
 
  6.12   Required Approvals        
 
  6.13   Reissuance of Securities     8  
 
  6.14   Opinion     8  
 
  6.15   Margin Stock     8  
 
  6.16   Financing Right of First Refusal        
 
  6.17   Authorization and Reservation of Shares     9  
 
                7   Covenants of the Purchaser     9  
 
  7.1   Confidentiality     9  
 
  7.2   Non-Public Information     9  
 
  7.3   Limitation on Acquisition of Common Stock of the Company     9  
 
                8   Covenants of the Company and the Purchaser Regarding
Indemnification     9  
 
  8.1   Company Indemnification     9  
 
  8.2   Purchaser’s Indemnification     10  
 
                9   Conversion of Convertible Note        
 
  9.1   Mechanics of Conversion        
 
                10   Registration Rights     10  
 
  10.1   Registration Rights Granted     10  
 
  10.2   Offering Restrictions     10  
 
                11   Miscellaneous     10  
 
  11.1   Governing Law, Jurisdiction and Waiver of Jury Trial     10  
 
  11.2   Severability     11  
 
  11.3   Survival     11  
 
  11.4   Successors     12  
 
  11.5   Entire Agreement; Maximum Interest     12  
 
  11.6   Amendment and Waiver     12  
 
  11.7   Delays or Omissions     12  
 
  11.8   Notices     12  
 
  11.9   Attorneys’ Fees     13  
 
  11.10   Titles and Subtitles     13  
 
  11.11   Facsimile Signatures; Counterparts     13  
 
  11.12   Broker’s Fees     13  
 
  11.13   Construction     13  

ii



--------------------------------------------------------------------------------



 



LIST OF EXHIBITS

     
Form of Term Note
  Exhibit A
Form of Warrant
  Exhibit B
Form of Landlord Waiver
  Exhibit C
Form of Escrow Agreement
  Exhibit D

iii



--------------------------------------------------------------------------------



 



SECURITIES PURCHASE AGREEMENT
     THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered
into as of April 28, 2006, by and between DIGITAL RECORDERS, INC., a North
Carolina corporation (“DRI”), TWIN VISION OF NORTH AMERICA, INC., a North
Carolina corporation (“Twinvision”), DIGITAL AUDIO CORPORATION (“DAC”), a North
Carolina corporation and ROBINSON-TURNEY INTERNATIONAL, INC., a Texas
corporation (“RTI”, and together with DRI, Twinvision and DAC, the “Companies”),
and LAURUS MASTER FUND, LTD., a Cayman Islands company (the “Purchaser”).
RECITALS
     WHEREAS, the Companies have authorized the sale to the Purchaser of a
Secured Term Note in the aggregate principal amount of One Million Six Hundred
Thousand Dollars ($1,600,000) in the form of Exhibit A hereto (as amended,
modified and/or supplemented from time to time, the “Note”);
     WHEREAS, DRI wishes to issue to the Purchaser a warrant in the form of
Exhibit B hereto (as amended, modified and/or supplemented from time to time,
the “Warrant”) to purchase up to 80,000 shares of DRI’s Common Stock (subject to
adjustment as set forth therein) in connection with the Purchaser’s purchase of
the Note;
     WHEREAS, the Purchaser desires to purchase the Note and the Warrant on the
terms and conditions set forth herein; and
     WHEREAS, the Companies desire to issue and sell the Note and Warrant to the
Purchaser on the terms and conditions set forth herein.
AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
     1. Agreement to Sell and Purchase. Pursuant to the terms and conditions set
forth in this Agreement, on the Closing Date (as defined in Section 3), the
Companies shall sell to the Purchaser, and the Purchaser shall purchase from the
Companies, the Note. The sale of the Note on the Closing Date shall be known as
the “Offering.” The Note will mature on the Maturity Date (as defined in the
Note). Collectively, the Note and Warrant and Common Stock issuable upon
exercise of the Warrant are referred to as the “Securities.”
     2. Fees and Warrant. On the Closing Date:
     (a) DRI will issue and deliver to the Purchaser the Warrant to purchase up
to 80,000 shares of Common Stock (subject to adjustment as set forth therein) in
connection with the Offering, pursuant to Section 1 hereof. All the
representations, covenants,

D-1



--------------------------------------------------------------------------------



 



warranties, undertakings, and indemnification, and other rights made or granted
to or for the benefit of the Purchaser by the Companies are hereby also made and
granted for the benefit of the holder of the Warrant and shares of DRI’s Common
Stock issuable upon exercise of the Warrant (the “Warrant Shares”).
     (b) Subject to the terms of Section 2(d) below, the Companies shall pay to
Laurus Capital Management, LLC, the manager of the Purchaser, a closing payment
in an amount equal to three and three-sixth percent (3.60%) of the aggregate
principal amount of the Note. The foregoing fee is referred to herein as the
“Closing Payment.”
     (c) The Companies shall reimburse the Purchaser for its reasonable expenses
(including legal fees and expenses) incurred in connection with the preparation
and negotiation of this Agreement and the Related Agreements (as hereinafter
defined), and expenses incurred in connection with the Purchaser’s due diligence
review of the Companies (as defined in Section 4.2) and all related matters.
Amounts required to be paid under this Section 2(c) will be paid on the Closing
Date and shall be $15,000 for such expenses referred to in this Section 2(c).
     (d) The Closing Payment and the expenses referred to in the preceding
clause (c) (net of deposits previously paid by the Companies) shall be paid at
closing out of funds held pursuant to the Escrow Agreement (as defined below)
and a disbursement letter (the “Disbursement Letter”).
     3. Closing, Delivery and Payment.
          3.1 Closing. Subject to the terms and conditions herein, the closing
of the transactions contemplated hereby (the “Closing”), shall take place on the
date hereof, at such time or place as the Companies and the Purchaser may
mutually agree (such date is hereinafter referred to as the “Closing Date”).
          3.2 Delivery. Pursuant to the Escrow Agreement, at the Closing on the
Closing Date, the Companies will deliver to the Purchaser, among other things,
the Note and the Warrant and the Purchaser will deliver to the Companies, among
other things, the amounts set forth in the Disbursement Letter by certified
funds or wire transfer. The Companies hereby acknowledge and agree that
Purchaser’s obligation to purchase the Note from the Companies on the Closing
Date shall be contingent upon the satisfaction (or waiver by the Purchaser in
its sole discretion) of the items and matters set forth in the closing checklist
provided by the Purchaser to the Companies on or prior to the Closing Date.
     4. Representations and Warranties of the Companies. Each of the Companies
hereby represents and warrants to the Purchaser as follows
          4.1 Prior Representations. The Companies hereby represent and warrant
to Purchaser that (i) no Event of Default exists under that certain Security
Agreement by and among the Purchaser, the Companies dated as of March 15, 2006
(as amended, modified or supplemented, the “Security Agreement”) or any of the
Ancillary Agreements (as defined in the Security Agreement) on the date hereof,
(ii) on the date hereof, all representations, warranties and covenants made by
the Companies in connection with the Security Agreement and the

2



--------------------------------------------------------------------------------



 




Ancillary Agreements are true, correct and complete and (iii) on the date
hereof, all of the Companies’ covenant requirements in the Security Agreement
and the Ancillary Agreements have been met.
          4.2 Organization, Good Standing and Qualification. The Companies are
each a corporation, partnership or limited liability company, as the case may
be, duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization. Each of the Companies has the corporate, limited
liability company or partnership, as the case may be, power and authority to own
and operate its properties and assets and, insofar as it is or shall be a party
thereto, to (1) execute and deliver (i) this Agreement, (ii) the Note and the
Warrant to be issued in connection with this Agreement, (iii) the Reaffirmation
Agreement dated as of the date hereof between the Companies and the Purchaser
(as amended, modified and/or supplemented from time to time, the “Reaffirmation
Agreement”), (iv) the Amended and Restated Registration Rights Agreement
relating to the Securities dated as of the date hereof between DRI and the
Purchaser (as amended, modified and/or supplemented from time to time, the
“Registration Rights Agreement”), (v) the Funds Escrow Agreement dated as of the
date hereof among the Company, the Purchaser and the escrow agent referred to
therein, substantially in the form of Exhibit D hereto (as amended, modified
and/or supplemented from time to time, the “Escrow Agreement”) and (vii) all
other documents, instruments and agreements entered into in connection with the
transactions contemplated hereby and thereby (the preceding clauses (ii) through
(vi), collectively, the “Related Agreements”); (2) issue and sell the Warrant
and the Warrant Shares; and (3) carry out the provisions of this Agreement and
the Related Agreements and to carry on its business as presently conducted. Each
of the Companies is duly qualified and is authorized to do business and is in
good standing as a foreign corporation, partnership or limited liability
company, as the case may be, in all jurisdictions in which the nature or
location of its activities and of its properties (both owned and leased) makes
such qualification necessary, except for those jurisdictions in which failure to
do so has not, or could not reasonably be expected to have, individually or in
the aggregate, a material adverse effect on the business, assets, liabilities,
condition (financial or otherwise), properties, operations or prospects of the
Companies, taken individually and as a whole (a “Material Adverse Effect”).
          4.3 Capitalization; Voting Rights.
     (a) Except as disclosed on Schedule 4.3, neither the offer, issuance or
sale of any of the Note or the Warrant, or the issuance of any of the Warrant
Shares, nor the consummation of any transaction contemplated hereby will result
in a change in the price or number of any securities of the Companies
outstanding, under anti-dilution or other similar provisions contained in or
affecting any such securities.
     (b) The rights, preferences, privileges and restrictions of the shares of
the Common Stock are as stated in DRI’s Certificate of Incorporation (the
“Charter”). The Warrant Shares have been duly and validly reserved for issuance.
When issued in compliance with the provisions of this Agreement and DRI’s
Charter, the Securities will be validly issued, fully paid and nonassessable,
and will be free of any liens or encumbrances; provided, however, that the
Securities may be subject to restrictions on transfer under state and/or federal
securities laws as set forth herein or as otherwise required by such laws at the
time a transfer is proposed.

3



--------------------------------------------------------------------------------



 



          4.4 Authorization; Binding Obligations. All corporate, partnership or
limited liability company, as the case may be, action on the part of the
Companies (including their respective officers and directors) necessary for the
authorization of this Agreement and the Related Agreements, the performance of
all obligations of the Companies hereunder and under the other Related
Agreements at the Closing and, the authorization, sale, issuance and delivery of
the Note and Warrant has been taken or will be taken prior to the Closing. This
Agreement and the Related Agreements, when executed and delivered and to the
extent it is a party thereto, will be valid and binding obligations of each of
the Companies, enforceable against each such person or entity in accordance with
their terms, except:
     (a) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other laws of general application affecting enforcement of
creditors’ rights; and
     (b) general principles of equity that restrict the availability of
equitable or legal remedies.
The sale of the Note is not and will not be subject to any preemptive rights or
rights of first refusal that have not been properly waived or complied with. The
issuance of the Warrant and the subsequent exercise of the Warrant for Warrant
Shares are not and will not be subject to any preemptive rights or rights of
first refusal that have not been properly waived or complied with.
          4.5 Compliance with Other Instruments. The execution, delivery and
performance of and compliance with this Agreement and the Related Agreements to
which it is a party, and the issuance and sale of the Note by the Companies and
the other Securities by the Companies each pursuant hereto and thereto, will
not, with or without the passage of time or giving of notice, result in any such
material violation, or be in conflict with or constitute a default under any
such term or provision, or result in the creation of any mortgage, pledge, lien,
encumbrance or charge upon any of the properties or assets of the Companies or
any of its Subsidiaries or the suspension, revocation, impairment, forfeiture or
nonrenewal of any permit, license, authorization or approval applicable to the
Companies, their business or operations or any of its assets or properties.
          4.6 Valid Offering. Assuming the accuracy of the representations and
warranties of the Purchaser contained in this Agreement, the offer, sale and
issuance of the Securities will be exempt from the registration requirements of
the Securities Act of 1933, as amended (the “Securities Act”), and will have
been registered or qualified (or are exempt from registration and qualification)
under the registration, permit or qualification requirements of all applicable
state securities laws.
          4.7 Full Disclosure. The Companies have provided the Purchaser with
all information requested by the Purchaser in connection with its decision to
purchase the Note and Warrant, including all information the Companies believe
is reasonably necessary to make such investment decision. Neither this
Agreement, the Related Agreements, the exhibits and schedules hereto and thereto
nor any other document delivered by the Companies to Purchaser or its attorneys
or agents in connection herewith or therewith or with the transactions
contemplated hereby or thereby, contain any untrue statement of a material fact
nor omit to state a material fact

4



--------------------------------------------------------------------------------



 




necessary in order to make the statements contained herein or therein, in light
of the circumstances in which they are made, not misleading. Any financial
projections and other estimates provided to the Purchaser by the Companies were
based on the Companies’ experience in the industry and on assumptions of fact
and opinion as to future events which the Companies, at the date of the issuance
of such projections or estimates, believed to be reasonable.
          4.8 No Integrated Offering. Neither the Companies, nor any of their
affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would cause the offering of the
Securities pursuant to this Agreement or any of the Related Agreements to be
integrated with prior offerings by the Companies for purposes of the Securities
Act which would prevent the Companies from selling the Securities pursuant to
Rule 506 under the Securities Act, or any applicable exchange-related
stockholder approval provisions, nor will the Companies or any of their
affiliates take any action or steps that would cause the offering of the
Securities to be integrated with other offerings.
          4.9 Stop Transfer. The Securities are restricted securities as of the
date of this Agreement. None of the Companies will issue any stop transfer order
or other order impeding the sale and delivery of any of the Securities at such
time as the Securities are registered for public sale or an exemption from
registration is available, except as required by state and federal securities
laws.
          4.10 Dilution. DRI specifically acknowledges that its obligation to
issue the shares of Common Stock upon exercise of the Warrant is binding upon
DRI and enforceable regardless of the dilution such issuance may have on the
ownership interests of other shareholders of DRI.
     5. Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants to the Companies as follows (such representations and
warranties do not lessen or obviate the representations and warranties of the
Companies set forth in this Agreement):
          5.1 No Shorting. The Purchaser or any of its affiliates and investment
partners has not, will not and will not cause any person or entity, to directly
engage in “short sales” of DRI’s Common Stock as long as the Note shall be
outstanding.
          5.2 Requisite Power and Authority. The Purchaser has all necessary
power and authority under all applicable provisions of law to execute and
deliver this Agreement and the Related Agreements and to carry out their
provisions. All corporate action on the Purchaser’s part required for the lawful
execution and delivery of this Agreement and the Related Agreements have been or
will be effectively taken prior to the Closing. Upon their execution and
delivery, this Agreement and the Related Agreements will be valid and binding
obligations of the Purchaser, enforceable in accordance with their terms,
except:
     (a) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other laws of general application affecting enforcement of
creditors’ rights; and

5



--------------------------------------------------------------------------------



 



     (b) as limited by general principles of equity that restrict the
availability of equitable and legal remedies.
          5.3 Investment Representations. The Purchaser understands that the
Securities are being offered and sold pursuant to an exemption from registration
contained in the Securities Act based in part upon the Purchaser’s
representations contained in this Agreement, including, without limitation, that
the Purchaser is an “accredited investor” within the meaning of Regulation D
under the Securities Act of 1933, as amended (the “Securities Act”). The
Purchaser confirms that it has received or has had full access to all the
information it considers necessary or appropriate to make an informed investment
decision with respect to the Note and the Warrant to be purchased by it under
this Agreement and the Warrant Shares acquired by it upon the exercise of the
Warrant. The Purchaser further confirms that it has had an opportunity to ask
questions and receive answers from the Companies regarding the Companies’
business, management and financial affairs and the terms and conditions of the
Offering, the Note, the Warrant and the Securities and to obtain additional
information (to the extent the Companies possessed such information or could
acquire it without unreasonable effort or expense) necessary to verify any
information furnished to the Purchaser or to which the Purchaser had access.
          5.4 The Purchaser Bears Economic Risk. The Purchaser has substantial
experience in evaluating and investing in private placement transactions of
securities in companies similar to the Companies so that it is capable of
evaluating the merits and risks of its investment in the Companies and has the
capacity to protect its own interests. The Purchaser must bear the economic risk
of this investment until the Securities are sold pursuant to: (i) an effective
registration statement under the Securities Act; or (ii) an exemption from
registration is available with respect to such sale.
          5.5 Acquisition for Own Account. The Purchaser is acquiring the Note
and Warrant and the Warrant Shares for the Purchaser’s own account for
investment only, and not as a nominee or agent and not with a view towards or
for resale in connection with their distribution.
          5.6 The Purchaser Can Protect Its Interest. The Purchaser represents
that by reason of its, or of its management’s, business and financial
experience, the Purchaser has the capacity to evaluate the merits and risks of
its investment in the Note, the Warrant and the Securities and to protect its
own interests in connection with the transactions contemplated in this Agreement
and the Related Agreements. Further, the Purchaser is aware of no publication of
any advertisement in connection with the transactions contemplated in the
Agreement or the Related Agreements.
          5.7 Accredited Investor. The Purchaser represents that it is an
accredited investor within the meaning of Regulation D under the Securities Act.
          5.8 Legends.
     (a) The Note shall bear substantially the following legend:
“THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY APPLICABLE STATE SECURITIES

6



--------------------------------------------------------------------------------



 



LAWS. THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS NOTE UNDER SAID
ACT AND APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO DIGITAL RECORDERS, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.”
     (b) The Warrant Shares, if not issued by DWAC system (as hereinafter
defined), shall bear a legend which shall be in substantially the following form
until such shares are covered by an effective registration statement filed with
the SEC:
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS.
THESE SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND
APPLICABLE STATE LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
DIGITAL RECORDERS, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.”
     (c) The Warrant shall bear substantially the following legend:
“THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
APPLICABLE STATE SECURITIES LAWS. THIS WARRANT AND THE COMMON SHARES ISSUABLE
UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS
WARRANT OR THE UNDERLYING SHARES OF COMMON STOCK UNDER SAID ACT AND APPLICABLE
STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
DIGITAL RECORDERS, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.”
     6. Covenants of the Companies. The Companies covenant and agree with the
Purchaser as follows:
          6.1 Prior Covenants. The covenants set forth in the Security Agreement
and the Ancillary Agreements are hereby restated as if set forth herein in their
entirety.
          6.2 Landlord Waivers. The Companies covenant and agree that they shall
obtain obtain (i) landlord waivers in connection with the property located at
4018 Patriot Drive, Suite 100 Durham, NC 27703 in the form of Exhibit C hereto
by May 21, 2006; and (ii) descriptions of fixtures for fixture filings regarding
any fixtures located at 4018 Patriot Drive, Suite 100 Durham, NC 27703 to be
filed by Purchaser by May 21, 2006.
          6.3 Listing. The Companies shall promptly secure the listing or
quotation, as applicable, of the shares of Common Stock issuable upon the
exercise of the Warrant on the

7



--------------------------------------------------------------------------------



 




Principal Market upon which shares of Common Stock are listed or quoted for
trading, as applicable (subject to official notice of issuance) and shall
maintain such listing or quotation, as applicable, so long as any other shares
of Common Stock shall be so listed or quoted, as applicable. DRI will maintain
the listing or quotation, as applicable, of its Common Stock on the Principal
Market, and will comply in all material respects with DRI’s reporting, filing
and other obligations under the bylaws or rules of the National Association of
Securities Dealers (“NASD”) and such exchanges, as applicable.
          6.4 Use of Funds. The Companies shall use the proceeds of the sale of
the Note and the Warrant for general working capital purposes only.
          6.5 Confidentiality. The Companies will not, and will not permit any
of its Subsidiaries to, disclose, and will not include in any public
announcement, the name of the Purchaser, unless expressly agreed to by the
Purchaser or unless and until such disclosure is required by law or applicable
regulation, and then only to the extent of such requirement. Notwithstanding the
foregoing, the Companies may disclose the Purchaser’s identity and the terms of
this Agreement to its current and prospective debt and equity financing sources.
          6.6 Reissuance of Securities. The DRI agrees to reissue certificates
representing the Securities without the legends set forth in Section 5.8 above
at such time as:
     (a) the holder thereof is permitted to dispose of such Securities pursuant
to Rule 144(k) under the Securities Act; or
     (b) upon resale subject to an effective registration statement after such
Securities are registered under the Securities Act.
DRI agrees to cooperate with the Purchaser in connection with all resales
pursuant to Rule 144(d) and Rule 144(k) and provide legal opinions necessary to
allow such resales provided the DRI and its counsel receive reasonably requested
representations from the Purchaser and broker, if any.
          6.7 Opinion. On the Closing Date, the Companies will deliver to the
Purchaser an opinion acceptable to the Purchaser from the Companies’ external
legal counsel. The Companies will provide, at the Companies’ expense, such other
legal opinions in the future as are deemed reasonably necessary by the Purchaser
(and acceptable to the Purchaser) in connection with the exercise of the
Warrant.
          6.8 Margin Stock. The Companies will not permit any of the proceeds of
the Note or the Warrant to be used directly or indirectly to “purchase” or
“carry” “margin stock” or to repay indebtedness incurred to “purchase” or
“carry” “margin stock” within the respective meanings of each of the quoted
terms under Regulation U of the Board of Governors of the Federal Reserve System
as now and from time to time hereafter in effect.

8



--------------------------------------------------------------------------------



 



          6.9 Authorization and Reservation of Shares. DRI shall at all times
have authorized and reserved a sufficient number of shares of Common Stock to
provide for the exercise of the Warrants.
     7. Covenants of the Purchaser. The Purchaser covenants and agrees with the
Companies as follows:
          7.1 Confidentiality. The Purchaser will not disclose, and will not
include in any public announcement, the name of the Companies, unless expressly
agreed to by the Companies or unless and until such disclosure is required by
law or applicable regulation, and then only to the extent of such requirement.
          7.2 Non-Public Information. The Purchaser will not effect any sales in
the shares of DRI’s Common Stock while in possession of material, non-public
information regarding the Companies if such sales would violate applicable
securities law.
          7.3 Limitation on Acquisition of Common Stock of DRI. Notwithstanding
anything to the contrary contained in this Agreement, any Related Agreement or
any document, instrument or agreement entered into in connection with any other
transactions between the Purchaser and the DRI, the Purchaser may not acquire
stock in DRI (including, without limitation, pursuant to a contract to purchase,
by exercising an option or warrant, by converting any other security or
instrument, by acquiring or exercising any other right to acquire, shares of
stock or other security convertible into shares of stock in DRI, or otherwise,
and such contracts, options, warrants, conversion or other rights shall not be
enforceable or exercisable) to the extent such stock acquisition would cause any
interest (including any original issue discount) payable by DRI to the Purchaser
not to qualify as “portfolio interest” within the meaning of Section 881(c)(2)
of the Code, by reason of Section 881(c)(3) of the Code, taking into account the
constructive ownership rules under Section 871(h)(3)(C) of the Code (the “Stock
Acquisition Limitation”). The Stock Acquisition Limitation shall automatically
become null and void without any notice to DRI upon the existence of an Event of
Default (as defined in the Note) at a time when the average closing price of
DRI’s common stock as reported by Bloomberg, L.P. on the Principal Market for
the immediately preceding five trading days is greater than or equal to 150% of
the Exercise Price (as defined in the Warrant).
     8. Covenants of the Companies and the Purchaser Regarding Indemnification.
          8.1 Companies Indemnification. The Companies agree to indemnify, hold
harmless, reimburse and defend the Purchaser, each of the Purchaser’s officers,
directors, agents, affiliates, control persons, and principal shareholders,
against all claims, costs, expenses, liabilities, obligations, losses or damages
(including reasonable legal fees) of any nature, incurred by or imposed upon the
Purchaser which result, arise out of or are based upon: (i) any
misrepresentation by the Companies or breach of any warranty by the Companies in
this Agreement, any other Related Agreement or in any exhibits or schedules
attached hereto or thereto; or (ii) any breach or default in performance by
Companies of any covenant or undertaking to be performed by Companies hereunder,
under any other Related Agreement or any other agreement entered into by the
Companies and the Purchaser relating hereto or thereto.

9



--------------------------------------------------------------------------------



 



          8.2 Purchaser’s Indemnification. The Purchaser agrees to indemnify,
hold harmless, reimburse and defend the Companies and each of the Companies’
officers, directors, agents, affiliates, control persons and principal
shareholders, at all times against any claims, costs, expenses, liabilities,
obligations, losses or damages (including reasonable legal fees) of any nature,
incurred by or imposed upon the Companies which result, arise out of or are
based upon: (i) any misrepresentation by the Purchaser or breach of any warranty
by the Purchaser in this Agreement or in any exhibits or schedules attached
hereto or any Related Agreement; or (ii) any breach or default in performance by
the Purchaser of any covenant or undertaking to be performed by the Purchaser
hereunder, or any other agreement entered into by the Companies and the
Purchaser relating hereto.
     9. Registration Rights.
          9.1 Registration Rights Granted. DRI hereby grants registration rights
to the Purchaser pursuant to the Registration Rights Agreement.
          9.2 Offering Restrictions. Except as previously disclosed in the SEC
Reports or in the Exchange Act Filings, or stock or stock options granted to
employees or directors of the Companies (these exceptions hereinafter referred
to as the “Excepted Issuances”), neither the Companies will, prior to the full
exercise by Purchaser of the Warrants, (x) enter into any equity line of credit
agreement or similar agreement or (y) issue, or enter into any agreement to
issue, any securities with a variable/floating conversion and/or pricing feature
which are or could be (by conversion or registration) free-trading securities
(i.e. common stock subject to a registration statement).
     10. Miscellaneous.
          10.1 Governing Law, Jurisdiction and Waiver of Jury Trial.
     (a) THIS AGREEMENT AND THE OTHER RELATED AGREEMENTS SHALL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS.
     (b) THE COMPANIES HEREBY CONSENT AND AGREE THAT THE STATE OR FEDERAL COURTS
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE COMPANIES,
ON THE ONE HAND, AND THE PURCHASER, ON THE OTHER HAND, PERTAINING TO THIS
AGREEMENT OR ANY OF THE RELATED AGREEMENTS OR TO ANY MATTER ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR ANY OF THE OTHER RELATED AGREEMENTS; PROVIDED, THAT
THE PURCHASER AND THE COMPANIES ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS
MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE
OF NEW YORK; AND FURTHER PROVIDED, THAT, NOTHING IN THIS AGREEMENT SHALL BE

10



--------------------------------------------------------------------------------



 



DEEMED OR OPERATE TO PRECLUDE THE PURCHASER FROM BRINGING SUIT OR TAKING OTHER
LEGAL ACTION IN ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON
THE COLLATERAL (AS DEFINED IN THE MASTER SECURITY AGREEMENT) OR ANY OTHER
SECURITY FOR THE OBLIGATIONS (AS DEFINED IN THE MASTER SECURITY AGREEMENT), OR
TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE PURCHASER. THE
COMPANIES EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY
ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND THE COMPANIES HEREBY WAIVES ANY
OBJECTION THAT IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER
VENUE OR FORUM NON CONVENIENS. THE COMPANIES HEREBY WAIVE PERSONAL SERVICE OF
THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREE THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO THE COMPANIES AT THE ADDRESS SET FORTH
IN SECTION 11.9 AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE
EARLIER OF THE COMPANIES’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER
DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE PREPAID.
     (c) THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING
SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS
OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHTS
TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY
DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE PURCHASER
AND/OR THE COMPANIES ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO
THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT, ANY
OTHER RELATED AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO.
          10.2 Severability. Wherever possible each provision of this Agreement
and the Related Agreements shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
or any Related Agreement shall be prohibited by or invalid or illegal under
applicable law such provision shall be ineffective to the extent of such
prohibition or invalidity or illegality, without invalidating the remainder of
such provision or the remaining provisions thereof which shall not in any way be
affected or impaired thereby.
          10.3 Survival. The representations, warranties, covenants and
agreements made herein shall survive any investigation made by the Purchaser and
the closing of the transactions contemplated hereby to the extent provided
therein. All statements as to factual matters contained in any certificate or
other instrument delivered by or on behalf of the Companies pursuant hereto in
connection with the transactions contemplated hereby shall be deemed to be
representations and warranties by the Companies hereunder solely as of the date
of

11



--------------------------------------------------------------------------------



 




such certificate or instrument. All indemnities set forth herein shall survive
the execution, delivery and termination of this Agreement and the Note and the
making and repayment of the obligations arising hereunder, under the Note and
under the other Related Agreements.
          10.4 Successors. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, heirs, executors and administrators of the parties hereto and shall
inure to the benefit of and be enforceable by each person or entity which shall
be a holder of the Securities from time to time, other than the holders of
Common Stock which has been sold by the Purchaser pursuant to Rule 144 or an
effective registration statement. The Purchaser shall not be permitted to assign
its rights hereunder or under any Related Agreement to a competitor of the
Companies unless an Event of Default (as defined in the Note) has occurred and
is continuing.
          10.5 Entire Agreement; Maximum Interest. This Agreement, the Related
Agreements, the exhibits and schedules hereto and thereto and the other
documents delivered pursuant hereto constitute the full and entire understanding
and agreement between the parties with regard to the subjects hereof and no
party shall be liable or bound to any other in any manner by any
representations, warranties, covenants and agreements except as specifically set
forth herein and therein. Nothing contained in this Agreement, any Related
Agreement or in any document referred to herein or delivered in connection
herewith shall be deemed to establish or require the payment of a rate of
interest or other charges in excess of the maximum rate permitted by applicable
law. In the event that the rate of interest or dividends required to be paid or
other charges hereunder exceed the maximum rate permitted by such law, any
payments in excess of such maximum shall be credited against amounts owed by the
Companies to the Purchaser and thus refunded to the Companies.
          10.6 Amendment and Waiver.
     (a) This Agreement may be amended or modified only upon the written consent
of the Companies and the Purchaser.
     (b) The obligations of the Companies and the rights of the Purchaser under
this Agreement may be waived only with the written consent of the Purchaser.
     (c) The obligations of the Purchaser and the rights of the Companies under
this Agreement may be waived only with the written consent of the Companies.
          10.7 Delays or Omissions. It is agreed that no delay or omission to
exercise any right, power or remedy accruing to any party, upon any breach,
default or noncompliance by another party under this Agreement or the Related
Agreements, shall impair any such right, power or remedy, nor shall it be
construed to be a waiver of any such breach, default or noncompliance, or any
acquiescence therein, or of or in any similar breach, default or noncompliance
thereafter occurring. All remedies, either under this Agreement or the Related
Agreements, by law or otherwise afforded to any party, shall be cumulative and
not alternative.
          10.8 Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given pursuant to the terms of the
Security Agreement.

12



--------------------------------------------------------------------------------



 



          10.9 Attorneys’ Fees. In the event that any suit or action is
instituted to enforce any provision in this Agreement or any Related Agreement,
the prevailing party in such dispute shall be entitled to recover from the
losing party all fees, costs and expenses of enforcing any right of such
prevailing party under or with respect to this Agreement and/or such Related
Agreement, including, without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.
          10.10 Titles and Subtitles. The titles of the sections and subsections
of this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.
          10.11 Facsimile Signatures; Counterparts. This Agreement may be
executed by facsimile signatures and in any number of counterparts, each of
which shall be an original, but all of which together shall constitute one
agreement.
          10.12 Broker’s Fees. Except as set forth on Schedule 11.12 hereof,
each party hereto represents and warrants that no agent, broker, investment
banker, person or firm acting on behalf of or under the authority of such party
hereto is or will be entitled to any broker’s or finder’s fee or any other
commission directly or indirectly in connection with the transactions
contemplated herein. Each party hereto further agrees to indemnify each other
party for any claims, losses or expenses incurred by such other party as a
result of the representation in this Section 11.12 being untrue.
          10.13 Construction. Each party acknowledges that its legal counsel
participated in the preparation of this Agreement and the Related Agreements
and, therefore, stipulates that the rule of construction that ambiguities are to
be resolved against the drafting party shall not be applied in the
interpretation of this Agreement or any Related Agreement to favor any party
against the other.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK

13



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed the SECURITIES PURCHASE
AGREEMENT as of the date set forth in the first paragraph hereof.

              COMPANIES:   PURCHASER:
 
            DIGITAL RECORDERS, INC.   LAURUS MASTER FUND, LTD.
 
           
By:
      By:    
 
           
 
           
Name:
      Name:    
 
           
 
           
Title:
      Title:    
 
           
 
            TWINVISION OF NORTH AMERICA, INC.        
 
           
By:
           
 
           
 
           
Name:
           
 
           
 
           
Title:
           
 
           
 
            DIGITAL AUDIO CORPORATION        
 
           
By:
           
 
           
 
           
Name:
           
 
           
 
           
Title:
           
 
           
 
            ROBINSON-TURNEY INTERNATIONAL, INC.        
 
           
By:
           
 
           
 
           
Name:
           
 
           
 
           
Title:
           
 
           

14